Exhibit 10.33

LOGO [g36042logo.jpg]

April 6, 2007

Mr. Glenn R. Cole

780 Braeside Place

Ann Arbor, Michigan 48103

Dear Glenn:

I am pleased to offer you a position with NightHawk Radiology Holdings, Inc.,
through its wholly-owned subsidiary and operating entity, NightHawk Radiology
Services, LLC (the “Company”) as its Senior Vice President and Chief Financial
Officer, effective with respect to the terms contained herein as of May 1, 2007
(the “Effective Date”). You will be reporting directly to the Company’s
Executive Vice President and Chief Operating Officer and shall perform such
duties as are customarily associated with such position and as the Executive
Vice President and Chief Operating Officer may from time to time require. In
addition, effective following the filing of the Company’s quarterly report on
Form 10-Q covering the company’s first fiscal quarter for 2007, you shall be
designated by the Company’s Board of Directors as the Company’s “principal
financial officer” and “principal accounting officer” for purposes of the
Company’s reporting requirements under the Securities Exchange Act of 1934, and
the rules and regulations promulgated thereunder.

You shall devote your full business efforts and time to the Company and agree to
perform your duties faithfully and to the best of your ability. Except for
limited consulting services to your former employer for a period not to exceed
ninety (90) days from the Effective Date, you agree not to actively engage in
any other employment, occupation or consulting activity for any direct or
indirect remuneration without the prior approval of the Compensation Committee
(the “Compensation Committee”) of the Board of Directors of NightHawk Radiology
Holdings, Inc. (the “Board”).

At-Will Employment

You should be aware that your employment with the Company constitutes “at-will”
employment. This means that your employment relationship with the Company may be
terminated at any time with or without notice, with or without Cause (as defined
herein) or for any or no cause, at either party’s option, subject to the
provisions of this letter. You understand and agree that neither your job
performance nor promotions, commendations, bonuses or the like from the Company
give rise to or in any way serve as the basis for modification, amendment, or
extension, by implication or otherwise, of your employment with the Company.

Base Salary & Bonus

While employed hereunder, the Company will pay you as compensation for your
services a base salary at an annualized rate of $350,000 (the “Base Salary”).
The Base Salary will be paid periodically in accordance with the Company’s
normal payroll practices and be subject to the usual, required withholding. Your
Base Salary will be reviewed for market and performance adjustments within
thirty (30) days of the beginning of each calendar year by the Compensation
Committee and may be increased after such review with the unanimous approval of
such Committee.



--------------------------------------------------------------------------------

Mr. Glenn R. Cole

April 6, 2007

 

In addition to the Base Salary, you may (depending upon satisfaction of certain
criteria) be entitled to receive a performance bonus relating to the Company’s
operating performance, as described below. The performance bonus could, in the
aggregate, equal one-hundred percent (100%) of your Base Salary, less applicable
withholding (the “Bonus”); provided, however, that for fiscal 2007, your Bonus
will be calculated on a pro rata basis based upon the number of days employed in
2007. Within thirty (30) days of the beginning of each calendar year after the
Effective Date, the Compensation Committee shall establish performance criteria
upon which the Bonus shall be based. The Company shall pay the Bonus, if so
earned by satisfaction of such criteria, on or after January 1 of the following
calendar year, but in no event later than January 30th of such year.

Equity Compensation

We will recommend at the first meeting of the Board following the Effective Date
that you be granted (i) an option to purchase 170,000 shares of the Company’s
Common Stock at a price per share equal to the fair market value per share of
the Common Stock on the effective date of grant (which shall be established in
accordance with the Board’s policies) and (ii) 10,000 restricted stock units
(collectively, the “Grants”). The restricted stock units will vest over three
(3) years, with one-third of the restricted stock units vesting on each of the
three anniversaries following the Effective Date. One-third (33.34%) of the
shares subject to the option shall vest on the one (1) year anniversary of the
Effective Date, and the remaining shares shall vest monthly over the next 24
months in equal monthly amounts subject to your continued employment with the
Company.

In the event that your employment is terminated within twelve (12) months of a
Change in Control (as defined below), then any then-unvested stock options,
restricted stock or other rights to acquire stock in the Company (as they may be
assumed by the Company’s successor) shall automatically and fully vest as of the
date of such termination. For purposes of this letter agreement, the term
“Change of Control” means (i) a business combination (such as a merger or
consolidation) of the Company with any other corporation or other type of
business entity (such as a limited liability company), other than (A) a business
combination which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such controlling
surviving entity outstanding immediately after such business combination, and
(B) any bona fide equity financing; or (ii) the sale, lease, exchange or other
transfer or disposition by the Company of all or substantially all of the
Company’s assets.

Severance Arrangement

Notwithstanding anything to the contrary contained in this letter or arising
from any statements, policies, or practices of the Company relating to the
employment, discipline, or termination of its employees, the Company may at any
time terminate your employment with or without Cause (as defined below).
However, if your employment with the Company is terminated without Cause or if
you resign within 90 days of an event that constitutes Good Reason (as defined
below), the Company shall continue to pay you your Base Salary (payable in
regular monthly installments as severance payments from the date of termination)
for a period of twelve (12) months thereafter (the “Severance Payment”).

Notwithstanding anything to the contrary set forth herein, you shall only be
entitled to the Severance Payment if, and only if, (1) you have executed and
delivered to the Company a general release in the form attached hereto as
Exhibit A, (2) you have not revoked or breached the provisions of the General
Release or breached the provisions of this letter or a Confidentiality and
Non-Compete Agreement between Executive and Employer (the “Non-Compete
Agreement”), and (3) you do not apply for unemployment compensation chargeable
to the Company.

 

-2-



--------------------------------------------------------------------------------

Mr. Glenn R. Cole

April 6, 2007

 

For purposes of this letter, “Cause” shall be defined as (i) a breach of your
duty of loyalty to the Company or any of its affiliated entities or if you
engage in any acts of dishonesty or fraud with respect to the Company or any of
its affiliated entities or any of their respective business relations, (ii) a
commission of a felony or any crime involving dishonesty, breach of trust, or
physical or emotional harm to any person (or if you enter a plea of guilty or
nolo contendere with respect thereto), (iii) a breach of any material term of
this letter or any other agreement between you and the Company or any of its
affiliated entities and such breach (if capable of cure) is not cured within
fifteen (15) days following written notice thereof from the Company,
(iv) reporting to work under the influence of alcohol or illegal drugs, the use
of illegal drugs (whether or not at the workplace) or other repeated conduct
causing the Company or any of its affiliated entities substantial public
disgrace, disrepute or economic harm, (v) a substantial and repeated failure to
perform the duties as reasonably directed by the Board or by the executive
officer to which you report or (vi) gross negligence or willful misconduct with
respect to the Company or any of its affiliated entities.

For purposes of this letter, “Good Reason” shall be defined as the occurrence of
any of the following without your express written consent: (i) a reduction in
your annualized Base Salary or (ii) a material diminution in your
responsibilities as the Company’s Senior Vice President and Chief Financial
Officer, or (iii) any requirement that you relocate to a work site that would
increase your one-way commute distance from your principal residence by more
than fifty (50) miles, unless (A) you accept such relocation opportunity or
(B) you and the Board mutually and in good faith make a determination that such
relocation is necessary for you to effectively perform the duties described in
this letter.

General Provisions

While employed hereunder, you will be entitled to participate in the employee
benefit plans currently and hereafter maintained by the Company of general
applicability to other senior executives of the Company, including, without
limitation, the Company’s group medical, dental and vacation plans. The Company
reserves the right to cancel or change the benefit plans and programs it offers
to its employees at any time.

The Company will also reimburse you for reasonable and documented travel,
entertainment or other expenses incurred by you in the furtherance of or in
connection with the performance of your duties hereunder, in accordance with the
Company’s expense reimbursement policy as in effect from time to time.

Upon the Effective Date, you will be covered by the Company’s Directors &
Officers insurance policy. Additionally, you will be entitled to enter into the
Company’s standard Indemnification Agreement applicable to all officers and
directors of the Company.

This letter will be binding upon and inure to the benefit of (a) your heirs,
executors and legal representatives upon your death and (b) any successor of the
Company. Any such successor of the Company will be deemed substituted for the
Company under the terms of this letter for all purposes. For this purpose,
“successor” means any person, firm, corporation or other business entity which
at any time, whether by purchase, merger or otherwise, directly or indirectly
acquires all or substantially all of the assets or business of the Company. None
of your rights to receive any form of compensation payable pursuant to this
letter may be assigned or transferred except by will or the laws of descent and
distribution. Any other attempted assignment, transfer, conveyance or other
disposition of your right to compensation or other benefits will be null and
void.

 

-3-



--------------------------------------------------------------------------------

Mr. Glenn R. Cole

April 6, 2007

 

All notices, requests, demands and other communications called for hereunder
shall be in writing and shall be deemed given (i) on the date of delivery if
delivered personally, (ii) one (1) day after being sent by a well established
commercial overnight service, or (iii) three (3) days after being mailed by
registered or certified mail, return receipt requested, prepaid and addressed to
the parties or their successors at the following addresses, or at such other
addresses as the parties may later designate in writing:

If to the Company:

NightHawk Radiology Services LLC.

250 Northwest Blvd., #202

Coeur d”Alene, ID 83814

Attn: President

If to Mr. Glenn Cole:

at the last residential address known by the Company.

This letter represents the entire agreement and understanding between the
parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral. In the event that any
provision hereof becomes or is declared by a court of competent jurisdiction to
be illegal, unenforceable or void, this letter will continue in full force and
effect without said provision. No waiver, alteration, or modification of any of
the provisions of this Agreement will be binding unless in writing and signed by
duly authorized representatives of the parties hereto. This letter shall be
governed by the internal substantive laws, but not the choice of law rules, of
the State of Idaho.

[Signature page follows]

 

-4-



--------------------------------------------------------------------------------

Mr. Glenn R. Cole

April 6, 2007

 

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below and return it to Dr. Paul Berger. A duplicate
original is enclosed for your records.

 

NightHawk Radiology Holdings, Inc. LOGO [g36042logo_sig.jpg]

Paul E. Berger, M.D.

President, Chief Executive Officer and Chairman of the Board

 

Agreed and Accepted:

/s/ Glenn R. Cole

Glenn R. Cole

April 6th, 2007

Date

 

-5-



--------------------------------------------------------------------------------

Mr. Glenn R. Cole

April 6, 2007

 

EXHIBIT A

GENERAL RELEASE

I, Glenn Cole, in consideration of and subject to the performance by NightHawk
Radiology Holdings, Inc., a Delaware corporation (the “Employer”), of its
obligations under the letter agreement, dated as of May 1, 2007 (the “Letter
Agreement”), do hereby release and forever discharge as of the date hereof the
Employer and each of its affiliates and all present and former directors,
officers, agents, representatives, employees, successors and assigns of the
Employer and each of its affiliates and the Employer’s direct or indirect owners
(collectively, the “Released Parties”) to the extent provided below.

 

1. I understand that any severance payments or benefits paid or granted to me
under the Letter Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive the severance payments
described in the Letter Agreement unless I execute this General Release and do
not revoke this General Release within the time period permitted hereafter or
breach this General Release. Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Employer or its
affiliates. I also acknowledge and represent that I have received all payments
and benefits that I am entitled to receive (as of the date hereof) by virtue of
any employment by the Employer.

 

2.

Except as provided in paragraphs 4 and 13 below and except for the provisions of
the Letter Agreement which expressly survive the termination of my employment
with the Employer, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Employer and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date this General Release
becomes effective and enforceable) and whether known or unknown, suspected, or
claimed against the Employer or any of the Released Parties which I, my spouse,
or any of my heirs, executors, administrators or assigns, may have, which arise
out of or are connected with my employment with, or my separation or termination
from, the Employer (including, but not limited to, any allegation, claim or
violation, arising under: Title VII of the Civil Rights Act of 1964, as amended;
the Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967,
as amended (including, without limitation, the Older Workers Benefit Protection
Act); the Equal Pay Act of 1963, as amended; the Americans with Disabilities Act
of 1990; the Family and Medical Leave Act of 1993; the Worker Adjustment
Retraining and Notification Act; the Employee Retirement Income Security Act of
1974; any applicable Executive Order Programs; the Fair Labor Standards Act; or
their state or local counterparts; or under any other federal, state or local
civil or human rights law; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress,

 

-6-



--------------------------------------------------------------------------------

Mr. Glenn R. Cole

April 6, 2007

 

 

defamation; or any claim for costs, fees, or other expenses, including (without
limitation) attorneys’ fees incurred in these matters) (all of the foregoing
collectively referred to herein as the “Claims”).

 

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

 

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Employer in compliance with
the terms of the Letter Agreement shall not serve as the basis for any claim or
action (including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

 

5. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including, without limitation, those relating to unknown and unsuspected Claims
(notwithstanding any state statute that expressly limits the effectiveness of a
general release of unknown, unsuspected and unanticipated Claims), if any, as
well as those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Employer would not have agreed
to the terms of the Letter Agreement. I further agree that in the event I should
bring a Claim seeking damages against the Employer, or in the event I should
seek to recover against the Employer in any Claim brought by a governmental
agency on my behalf, this General Release shall serve as a complete defense to
such Claims. I further agree that I am not aware of any pending charge or
complaint of the type described in paragraph 2 as of the execution of this
General Release.

 

6. I represent that I am not aware of any claim by me other than the claims that
are released by this Agreement.

 

7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Employer, any Released Party or myself of any improper
or unlawful conduct.

 

8. I agree that I will forfeit all rights to the severance payments described in
the Letter Agreement if I challenge the validity of this General Release. I also
agree that if I violate this General Release by suing the Employer or the other
Released Parties, I will return all payments and otherwise reimburse the
Employer for all benefits received by me pursuant to the Letter Agreement.

 

9. I agree that this General Release is confidential and agree not to disclose
any information regarding the terms of this General Release, except to my
immediate family and any tax, legal or other counsel I have consulted regarding
the meaning or effect hereof or as required by law, and I will instruct each of
the foregoing not to disclose the same to anyone.

 

-7-



--------------------------------------------------------------------------------

Mr. Glenn R. Cole

April 6, 2007

 

10. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the National Association of Securities Dealers, Inc. (NASD),
any other self-regulatory organization or governmental entity.

 

11. I agree to reasonably cooperate with the Employer in any internal
investigation or administrative, regulatory, or judicial proceeding. I
understand and agree that my cooperation may include, but not be limited to,
making myself available to the Employer upon reasonable notice for interviews
and factual investigations; appearing at the Employer’s request to give
testimony without requiring service of a subpoena or other legal process;
volunteering to the Employer pertinent information; and turning over to the
Employer all relevant documents which are or may come into my possession all at
times and on schedules that are reasonably consistent with my other permitted
activities and commitments. I understand that in the event the Employer asks for
my cooperation in accordance with this provision, the Employer will reimburse me
solely for reasonable travel expenses, including, without limitation, lodging
and meals, upon my submission of receipts.

 

12. I agree not to disparage the Employer, its past and present investors,
officers, directors or employees or its affiliates and to keep all confidential
and proprietary information about the past or present business affairs of the
Employer and its affiliates confidential unless a prior written release from the
Employer is obtained. I further agree that as of the date hereof, I have
returned to the Employer any and all property, tangible or intangible, relating
to its business, which I possessed or had control over at any time (including,
but not limited to, Employer-provided credit cards, building or office access
cards, keys, computer equipment, manuals, files, documents, records, software,
customer data base and other data) and that I have not and shall not retain any
copies, compilations, extracts, excerpts, summaries or other notes of any such
manuals, files, documents, records, software, customer data base or other data.

 

13. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims (i) arising out of any breach by the Employer or by any Released Party
of the Agreement after the date hereof and (ii) to indemnification for which I
may be entitled to as a former officer or director of the Employer under their
respective charter and/or bylaws and/or other constituent documents so long as I
am otherwise entitled to be indemnified as authorized thereunder.

 

14. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

-8-



--------------------------------------------------------------------------------

Mr. Glenn R. Cole

April 6, 2007

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  (i) I HAVE READ IT CAREFULLY;

 

  (ii) I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

  (iii) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

  (iv) I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO
SO OF MY OWN VOLITION;

 

  (v) I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM ON                  ,          TO CONSIDER IT
AND THE CHANGES MADE SINCE THE                  ,          VERSION OF THIS
RELEASE ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;

 

  (vi) THE CHANGES TO THE AGREEMENT SINCE                  ,          EITHER ARE
NOT MATERIAL OR WERE MADE AT MY REQUEST.

 

  (vii) I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

  (viii) I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH
THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

  (ix) I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE EMPLOYER AND BY ME.

 

DATE:                                                  

     

 

 

-9-